Citation Nr: 1117290	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, prior to December 4, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, since December 4, 2006.

3.  Entitlement to an initial compensable evaluation for residuals of laceration of the fourth and fifth fingers of the right hand.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had periods of active service in with the United States Air Force, Air Force Reserve, and Air National Guard totaling more than 19 years between 1979 and 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In relevant part, the June 2006 decision granted service connection for a low back disability and assigned a noncompensable rating.  In October 2008, the RO increased the evaluation for a low back disability to 10 percent, effective December 4, 2006.  

A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the Veteran has not withdrawn the appeal, the issues related to the rating of the low back disability are as listed on the Title Page. 

The Veteran testified at a July 2009 hearing held before the undersigned via videoconference from the RO; a transcript of that hearing is associated with the claims file.  In October 2009, the Board remanded the issues for further development.  These matters have now been returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  Prior to December 4, 2006, a lumbar spine disability was manifested by radiographic evidence of degenerative changes with painful motion, 
range of motion exceeded 85 degrees flexion and 235 degrees combined movement, with no muscle spasm, guarding, or localized tenderness, or vertebral fracture.  There were no incapacitating episodes.

2.  Since December 4, 2006, a lumbar spine disability has been manifested by painful limited motion to greater than 60 degrees in flexion, with no muscle spasm, guarding, or localized tenderness, or vertebral fracture.  There have been no incapacitating episodes.

3.  Laceration of the fourth and fifth fingers of the right hand resulted in tendon damage, with pain and discomfort on use, and a scar.

4.  There is no diagnosed service connectable disability of the left knee.

5.  Currently-diagnosed hemorrhoids were first manifested on active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no higher, for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, prior to December 4, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5243 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, since December 4, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5243 (2010).

3.  The criteria for an initial compensable evaluation for residuals of laceration of the fourth and fifth fingers of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.73, 4.118, DCs 5309, 7802- 7805 (2010).

4.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claims.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints, as are the joints of the hand.  38 C.F.R. § 4.45.

A Low Back Disability

As the analyses for the stages before and after December 4, 2006, are intertwined and substantially similar, they are discussed together.

The Veteran is currently evaluated under the criteria of DC 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied:  the disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a physician or other health care professional requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  He has competently and credibly reported episodes of increased symptoms.  

He stated that three times over the year prior to his hearing he had experienced such episodes for a week to 10 days at a time; however, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not warranted.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

* a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* a 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
* a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine;

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4.

Where the limitation of motion is not compensable under the criteria applicable to the specific joint or group of joints involved, or where the motion is not limited but is painful, a compensable evaluation may still be assigned under DC 5010/5003, for traumatic or degenerative arthritis.  

Where degenerative changes are shown on x-ray, a 10 percent rating is warranted for each affected joint or group of joints.  Where there is no limitation of motion or pain on motion, a 10 percent evaluation is available for two or more affected joints or groups of joints.  Where the diseased causes occasional incapacitating exacerbations, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5003.

Service treatment records reveal repeated and regular complaints of low back pain during service and at separation.  Records from the 1980's and 1990's indicate quite severe limitation of motion; more recent records do not indicate the degree, if any of limitation.  

On May 2006 VA examination, the Veteran reported that he had been diagnosed with a bulging or herniated disc in service, which improved with conservative treatment.  Occasional flare-ups were treated symptomatically, with medications, physical therapy, or traction.  Physical examination revealed a full range of motion. There was no swelling, pain, or tenderness, and his posture and gait were normal.  An x-rays showed degenerative disc disease at L4-L5 and L5-S1, and there was degenerative bony spur formation at L5.

Post service private treatment records reflect continued complaints of low back pain.  Specific ranges of motion were not provided, but on December 4, 2006, a treating physician noted that there was decreased range of motion in forward flexion of the lumbar spine.  Motion in rotation was painful.  There were no muscle spasms, and the spine was normal with palpation.  An x-ray demonstrated disc disease, degenerative changes, and straightening of the lordotic curve consistent with spasm. 

The Veteran was again examined in August 2008.  He reported a long history of low back pain, with conservative treatment.  Pain currently varied in severity; he complained of radiation to the left leg and six flare-ups of pain per year.  He treated these exacerbations with medication, and denied having been prescribed bed rest.  Physical examination showed a normal gait, and he was able to stand erect. Flexion was to 80 degrees, and extension to 35 degrees.  Lateral bending was to 25 degrees bilaterally, and rotation was to 30 degrees bilaterally.  Repetitive motion did not cause additional functional impairment.

At the July 2009 videoconference hearing, the Veteran complained of continuing low back pain; he was currently scheduled to receive a cortisone shot from a private physician, and surgery had been recommended.  The record was left open to allow him to submit evidence of his current treatment, but he failed to do so.  He also did not submit additional evidence following receipt of a development letter from AMC during the processing of the October 2009 Board remand.

A VA examination was conducted in May 2010.  The Veteran described continued achy pain and discomfort in the low back, with flare-ups once a month or so.  He denied radiation.  Walking and standing were impaired.  He felt weak and stiff, but did not report giving way.  

Testing revealed forward flexion to 80 degrees, with extension to 20 degrees, and lateral flexion and rotation each to 20 degrees bilaterally.  Mild pain on motion was demonstrated by guarding.  There was no change in functional capacity with repetitive motion; the examiner stated that during flare-ups there could be significant reduction in function due to pain, but the possible "change could not be stated here without speculation . . . ."  

The May 2006 VA examination is not adequate for adjudication purposes. The examiner failed to address in any way the impact of the Veteran's reported and well documented pain complaints on his functional capacity.  No repetitive motion testing was performed, and hence an evaluation based on this examination is not possible.  The findings are incomplete.

However, the Veteran's subjective complaints of pain have been consistent throughout the appellate period, including prior to December 4, 2006.  He has reported that activity tends to aggravate his symptoms.  His reports of the symptoms he experiences are competent evidence of disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Resolving all reasonable doubt in his favor, the Board finds that prior to December 4, 2006, there is competent and credible evidence of painful motion with activity.  In combination with the x-ray findings of degenerative bony changes, a 10 percent evaluation is warranted prior to December 4, 2006, under DC 5003.

At no time before or after December 4, 2006, however, have the criteria for an evaluation in excess of 10 percent been met.  The greatest degree of limited motion shown is to 80 degrees flexion, 20 degrees short of that required for the next higher evaluation.  

Although some additional impairment of function is noted by physicians secondary to pain, the described impairment does not rise to the equivalent of 60 degrees limitation of flexion.  Similarly, although straightening of the lordotic curve is shown in May 2006, no reversal of that curve is shown; the finding is also not repeated by any later examiner or radiographic study.

The Veteran alleges his flare-ups are of such severity and frequency as to warrant consideration of a higher evaluation.  At no time, however, has any functional limitation been described indicating that greater than a 10 percent evaluation is warranted.  VA examiners have noted little to no impact of activities of daily living, and the Veteran has reported that he has continued to work in similar employment as a clerk before and after service.  The overall disability picture presented most closely approximates the criteria for a 10 percent evaluation before and after December 4, 2006.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Scar of the Right Hand

During service, the Veteran sustained a laceration of the fingers of his right hand on a piece of glass.  He is currently rated 0 percent disabled due to the residual scar of the fourth and fifth fingers under DC 7805.

The criteria for evaluation of scars were amended effective October 23, 2008.  The current criteria apply only to claims filed after that date.  As the Veteran's claim was received in January 2006, the older criteria are applicable.  He has not requested evaluation under the new criteria, and the Board has determined that there is no advantage to him in their application.  38 C.F.R. § 4.118 (2010).  Therefore, the discussion here focuses on the criteria in effect prior to October 23, 2008.

Prior to October 23, 2008, the criteria for evaluation of scars under DCs 7801, 7802, 7803, and 7804 differentiated between deep and superficial scars, and assigned evaluations based on the area involved, the stability of the scar, and whether the scar was painful and tender.  

All examiners have described the scar as superficial in nature.  The scar is well healed, with no instability of the covering skin.  Although the Veteran has reported pain at the site of the scar, physicians have specified that the reported pain is not in the actual scar itself, but in the hand.  He made this clear at the July 2009 hearing, when he described the pain as "internal."  Application of DCs 7801 to 7804, inclusive, is therefore not appropriate.  38 C.F.R. § 4.118.

For these reasons, the RO elected to apply the provisions of DC 7805, which direct that a scar be rated based on the "limitation of function of [the] affected part."  38 C.F.R. § 4.118, DC 7805.  The Veteran has consistently complained of pain and discomfort in his hand with use.  He describes fatigue and grip problems, though generally with good function.  Objective findings do not contradict his allegations, and he is competent to describe his symptoms and credible in doing so.

The RO then determined that the affected function was limitation of motion of the fourth and fifth fingers, as that was the location of the scar, and assigned a 0 percent evaluation under DC 5230.  That diagnostic code provides a noncompensable evaluation for any limitation of motion of either the ring (fourth) or little (fifth) fingers of either hand.  No compensable evaluation is available for any degree of limitation of motion of either or both of these fingers.  38 C.F.R. § 4.71a, DC 5230.

However, the Board has determined that a more appropriate diagnostic code for evaluation of the right hand disability is DC 5309 for damage to the intrinsic muscles of the hand as part of Muscle Group IX.  When determining which diagnostic code to apply by analogy, it is permissible to apply a diagnostic code reflecting symptomatology, affected function, and anatomical localization.  38 C.F.R. § 4.20.  

Service treatment records establish, and post service examinations confirm, that the initial injury involved severance of a tendon of the right hand.  Tendons are associated with attachment of muscles.  Dorland's Illustrated Medical Dictionary 1864 (30th Ed. 2003).  The anatomical location of the disability and structures involved are therefore closely associated with Muscle Group IX, the criteria for which in fact state that the hand is such a complex structure that isolated injuries are rare and "nearly always" are complicated by tendon injury, among other things.  38 C.F.R. § 4.73, DC 5309, Note.  

Further, the described impairment, including internal pain with use and fatigue, are more akin to the residuals of muscle injury than limitation of motion of the joints of the fingers.  DC 5309 provides that in cases of damage to the intrinsic muscle of the hand, which according to the accompanying note and 38 C.F.R. § 4.20 considers tendon damage, a minimum rating of 10 percent is to be assigned.

Accordingly, entitlement to a 10 percent evaluation for residuals of laceration of the fourth and fifth fingers of the right hand is warranted.

Extraschedular evaluation has again been considered under 38 C.F.R. § 3.321.  However, the diagnostic criteria of the Schedule reasonably describe the severity and symptomatology of the Veteran's disability, and provide for higher ratings than currently assigned.  The Schedule is adequate.  

Further, there is no evidence or allegation of any hospitalization for the right hand, or excessive interference with employment.  Soreness of the hand is alleged to create problems typing, but does not prevent it , and is not alleged to have required him to stop his employment.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

A Left Knee Disorder

Service treatment records document an acute sprain of the medial collateral ligament of the left knee in March 1988, during active duty service.  Subsequent service records, including multiple enlistment and separation examinations, reveal no complaints of ongoing left knee problems.  A June 2005 medical assessment at retirement references no current knee problems; the Veteran complained of back and elbow pain, but did not mention his left knee.

Subsequent to service, private and VA treatment records reveal that the Veteran complained of low back pain with radiation to his left leg.  He described a history of ligament damage and left knee pain to physicians in April 2007, but reported no current knee symptoms.  He did complain of, and was treated for, shin splints.

At the May 2006 VA examination, the Veteran reported that he had sustained a sprain of the left knee from running in the 1980's.  He stated he was suspected to have torn cartilage, but had not required surgery.  His activities of daily living were not impaired, and he could walk two to three blocks without stopping.  He did avoid running.  Past x-rays of the knee were reported to be negative.  The claims file was not provided to the examiner for review.  

Physical examination revealed a normal gait, and there was full range of motion of the joint.  No pain, swelling, or tenderness of the left knee was noted.  An x-ray of the left knee was normal.  Arthralgia of the left knee, with no significant current symptoms, was diagnosed.  Arthralgia is defined as pain in a joint.  Dorland's Illustrated Medical Dictionary 149 (30th Ed. 2003).

A second VA examination was conducted in August 2008.  The claims file was again unavailable for review.  The examiner was not asked to assess the left knee, but in commenting on complaints of low back pain, he noted subjective reports of radiating pain down the left leg.

At the July 2009 hearing, the Veteran reported that he initially felt pain in the left knee when running in connection with his annual physical fitness test in service.  He stated that the knee had been acting up for many years.  While he had not initially sought medical care, he eventually saw a physician in 2003 or so, who gave him anti-inflammatory medication and muscle relaxers.  He reported seeking post-service care with a private physician.  

In October 2007, the Board remanded this issue in order to obtain the records of the private physician.  The Veteran was contacted in February 2010 and asked to provide an appropriate release to permit VA to assist him in obtaining the records.  He failed to respond to the request or to submit the potentially relevant records himself.

While the Veteran has reported ongoing left knee pain, such reports are not documented in service treatment records.  He has stated he did not seek treatment for many years, which is consistent with the absence of progress notes.  However, he did report pain of other joints at periodic examinations during service, and affirmatively denied any knee problems.  This is more than the mere absence of treatment; these are contradictory declarations.

Further, after service, when evaluated for lower extremity complaints, the Veteran did not at any time refer to left knee pain or problems.  He accurately reported a history of left knee ligament problems, but registered no current knee complaints. He has alleged that he was treated after service for specific knee complaints, but has failed to produce documentation of such, despite the reminder from the undersigned at hearing and a specific request from the AMC in correspondence.  In light of prior contradictory statements, his assertions are not fully credible.

Moreover, and most importantly, no actual functional impairment of the knee has been found by and treating or examining care provider.  The Veteran reports pain, diagnosed by a VA examiner as arthralgia, but describes no impairment of activity or function.  Even when stating that his knee hurts when he ran, he did not report that he is prevented from running.  

No provider has found any decrease in function of the left knee.  X-rays have been repeatedly normal.  Pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Physician or other health care professionals have not identified any underlying condition, disorder, or disease accounting for the subjective complaints.  

In the absence of any currently diagnosed disability of the left knee, service connection is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved and the appeal is denied.

Hemorrhoids

Service treatment records document a small thrombosed hemorrhoid at a February 1985 Medical Evaluation Board examination.  Mild tenderness at 10 o'clock was noted.  The Veteran also reported a history of rectal problems in reference to this finding.  The examiner found the condition was "not considered disabling."  Subsequent records do not show a recurrence of hemorrhoid findings or complaints of associated problems for treatment purposes.

At the May 2006 VA examination, the Veteran reported a history of hemorrhoids which were not causing significant problems.  On physical examination, small external skin tags were present, but no significant internal or external hemorrhoids were seen.  The skin tags were "probably" related to past thrombosed hemorrhoids.

Private treatment records show recurrent findings of hemorrhoids.  At the July 2009 videoconference hearing, the Veteran reported that he had monthly problems with hemorrhoids since service; he would periodically observe blood.  He treated himself with over the counter medications.  

At a May 2010 VA examination, the examiner reviewed the claims file.  He noted the in-service treatment in 1985.  The Veteran described seeing blood on toilet tissue periodically since that time, after bowel movements.  He denied itching, but reported rectal pain on occasion, particularly when constipated.  He stated that his problems had been constant since service.  

On physical examination, an external hemorrhoid was noted at 9 o'clock; no internal hemorrhoids were palpated.  Rectal tone was normal, and there were no obvious signs of bleeding, thrombus, or fissures.  The examiner opined that it was at least as likely as not, given the history of hemorrhoids, that the current condition was related to the hemorrhoids in service.

The Veteran has competently and credibly reported continuity of hemorrhoid symptoms since service; his allegations are corroborated by treatment records and by physical findings on repeated VA examinations.  The sole medical opinion of record supports a finding of service connection, and reflects a well stated and uncontradicted rationale.  The preponderance of the evidence supports the claim.  Service connection for hemorrhoids is warranted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to service connection for hemorrhoids and evaluation of the right hand and low back prior to December 4, 2006, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the evaluation of the low back since December 4, 2006, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  The duty to assist is addressed below.

In connection with the claim of service connection for left knee pain, fully compliant notice was provided to the Veteran in December 2006 correspondence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Complete service treatment records have been obtained, and the Veteran has submitted, or VA has assisted him in obtaining, relevant private medical records.  While the Veteran has identified additionally relevant private medical records, he has failed to submit those records or to provide the release and information necessary to permit VA to obtain them on his behalf.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Repeated VA examinations have been provided, and necessary opinions obtained.  

Although some examiners did not review the claims file in connection with the claim, they considered an accurate and complete history provided by the Veteran.  The examiners have made all required clinical findings and provided appropriate rationales for opinions expressed; except where noted in the discussion above, the examinations are adequate for adjudication purposes.  



CONTINUED ON NEXT PAGE


ORDER

An initial 10 percent evaluation, but no higher, for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, prior to December 4, 2006, is granted.

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, since December 4, 2006, is denied.

An initial 10 percent evaluation for residuals of laceration of the fourth and fifth fingers of the right hand is granted.

Service connection for a left knee disorder is denied.

Service connection for hemorrhoids is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


